IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-77,035



                        JUAN CARLOS ALVAREZ, Appellant

                                              v.

                                THE STATE OF TEXAS

 ON DIRECT APPEAL FROM THE TRIAL COURT’S RULING ON A MOTION
       FILED IN CAUSE NO. 787007 IN THE 338TH DISTRICT COURT
                         HARRIS COUNTY

       Per curiam.

                                       OPINION

       This is an attempted direct appeal of the trial court’s ruling on a motion filed in the

338th District Court of Harris County, Cause No. 787007, styled Ex parte Juan Carlos

Alvarez.

       Appellant was convicted of capital murder and sentenced to death in 1999. This Court

affirmed the conviction and sentence on direct appeal. Alvarez v. State, No. 73,648 (Tex.

Crim. App. Oct. 30, 2002) (not designated for publication). Relief was denied on appellant’s
                                                                                    Alvarez – 2

initial post-conviction application for writ of habeas corpus.         See Ex parte Alvarez,

WR-62,426-01 (Tex. Crim. App. Sept. 24, 2008) (not designated for publication). His

subsequent post-conviction application was dismissed as an abuse of the writ. See Ex parte

Alvarez, WR-62,426-02 (Tex. Crim. App. Sept. 15, 2010) (not designated for publication).

       While appellant’s federal habeas petition was pending, appellant moved the federal

district court to stay the proceedings so that he could present an unexhausted claim in state

court. Alvarez v. Thaler, No. 4:09-CV-3040 (S.D. Tex. June 6, 2013) (not designated for

publication). The federal district court granted the motion. Id.

       On January 27, 2014, appellant filed a “Motion for Leave to File Under Seal, and to

Litigate Ex parte, a Motion for Pre-Application Funds for Investigation and Experts.” In the

motion, appellant asserted that his initial state habeas counsel had been incompetent to

represent him because counsel suffered from Parkinson’s disease, a debilitating illness which

later prompted counsel’s withdrawal from the case. The trial court denied appellant’s

motion, stating that the trial court was without authority to permit appellant to seek expert

or investigative funds in an ex parte hearing before this Court authorized the filing of a

subsequent writ. Appellant filed a notice of appeal from the trial court’s order.

       Appellant’s appeal is not permitted. Appellant does not cite, nor have we found, any

constitutional or statutory provision or any rule that would authorize this appeal from the trial

court’s order. See Staley v. State, 233 S.W.3d 337, 338 (Tex. Crim. App. 2007). Appellant’s

appeal is dismissed.
                         Alvarez – 3

Do not publish
Delivered: May 7, 2014